DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 05/05/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Kevin McGrath (Reg. No. 67,667) on 07/20/2022.

The amendments filed on 05/05/2022 have been entered.
The below claims amendments overcome the claim objections and the USC 103 rejections previously set forth in the Office Action mailed on 02/14/2022.
The below amendments to the abstract overcome the objection to the  specification previously set forth in the Office Action mailed on 02/14/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 

Abstract
Please replace the abstract with:
A method is disclosed for implementing trust Internet of Things (IoT) services in an IoT device and a user device. The IoT device receives from the user device an authentication request comprising a hash value, first encrypted information and second encrypted information, where the IoT device determines whether the user device is successfully authenticated based on determining the user device public key and confirming that the user device public key exists in a list of access permitted user devices of the IoT device.

Claims
Please replace claim 20 with:
20. (Currently Amended) An Internet of Things (IoT) device for implementing trust IoT services in the IoT device and a user device, 
the IoT device being configured with a pair of IoT device public key (PIoT) and IoT device private key (KIoT), 
the IoT device comprising: 
a memory and a processor, the memory being stored with machine executable instructions that, when executed by the processor, cause the IoT device to perform operations including: 
receiving an authentication request from [[a]] the user device, the user device being configured with a pair of user public key (Pu) and user private key (Ku), and 
the authentication request including: 
a hash value of user data of the user device, 
first encrypted information obtained based on the IoT device public key (PIoT) encrypting a user random number (Ru) and 
second encrypted information obtained based on encrypting the hash value using the user private key (Ku) and encrypting the encrypted hash value using the random number (Ru) 
authenticating, based on the IoT device private key (KIoT) and the authentication request, the user device to obtain the user public key (Pu); 
determining whether the user public key (Pu) exists in a list of access permitted user devices of the IoT device; and 
in response to determining that the user public key (Pu) exists in the list of access permitted user devices of the IoT device, determining that authentication of the user device succeeds.



Please replace claim 21 with:
21. (Currently Amended) The IoT device according to claim 20, wherein authenticating, based on the IoT device private key (KIoT) and the authentication request, the user device to obtain the user public key (Pu) further comprises: 
calculating, based on the IoT device private key (KIoT) and the first encrypted information, the user random number (Ru); 3App. No. 16/964,778Atty. Docket No.: 16501-021USU1 
calculating, based on the user random number (Ru) and the second encrypted information, the encrypted hash value; and 
determining the user public key (Pu) based on the encrypted hash value and the hash value using an elliptic curve cryptography.

Please replace claim 22 with:
22. (Currently Amended)  The IoT device of claim 21, wherein calculating, based on the IoT device private key (KIoT) and the first encrypted information, the user random number (Ru) comprises: 
calculating the user random number (Ru) according to the following equation:
Ru=K-1IoT(PIoT(Ru)),
where PIoT(Ru) represents the first encrypted information, and K-1IoT represents a decryption operation using the IoT device private key (KIoT); and
wherein calculating, based on the user random number (Ru) and the second encrypted information, the encrypted hash value comprises: calculating the encrypted hash value according to the following equation:
Ku(H)=R-1u(Ru(Ku(H))),
where Ku(H) represents the encrypted hash value, H represents the hash value of the user data, Ru(Ku(H)) represents the second encrypted information, and R-1u represents a decryption operation using the user random number (Ru).

Please replace claim 25 with:
25. (Currently Amended) A user device for implementing trust Internet of Things (IoT) services implemented in the user device and an IoT device, 
the user device being configured with a pair of user public key (Pu) and user private key (Ku), the user device comprising: 
a memory and a processor, the memory being stored with machine executable instructions that, when executed by the processor, cause the user device to perform operations including: 
performing a hash operation on user data of the user device to generate a hash value of the user data; 
obtaining, based on an IoT device public key (PIoT) of the IoT device encrypting a user random number (Ru), first encrypted information; 
obtaining, based on encrypting the hash value using the user private key (Ku) and encrypting the encrypted hash value using the random number (Ru) 
sending an authentication request to the IoT device, the authentication request including the hash value of the user data, the first encrypted information, and the second encrypted information;
the user device is authenticated in response to the IoT device performing operations including:
authenticating, based on an IoT device private key (KIoT) and the authentication request, the user device to obtain the user public key (Pu); 
determining whether the user public key (Pu) exists in a list of access permitted user devices of the IoT device; and 
in response to determining that the user public key (Pu) exists in the list of access permitted user devices of the IoT device, determining that authentication of the user device succeeds.

Please cancel claim 26:
Claim 26 (Cancelled).

Please replace claim 27 with:
27. (Currently Amended) A method for implementing trust Internet of Things (IoT) services  in an IoT device and a user device, 
the method being performed by the IoT device configured with a pair of IoT device public key (PIoT) and IoT device private key IoT), the method comprising: 5App. No. 16/964,778Atty. Docket No.: 16501-021USU1 
receiving an authentication request from [[a]] the user device, the user device being configured with a pair of user public key (Pu) and user private key (Ku), and the authentication request including: 
a hash value of user data of the user device, 
first encrypted information obtained based on the IoT device public key (PIoT) encrypting a user random number (Ru) and 
second encrypted information obtained based on encrypting the hash value using the user private key (Ku) and encrypting the encrypted hash value using the random number (Ru) 
authenticating, based on the IoT device private key (KIoT) and the authentication request, the user device to obtain the user public key (Pu); 
determining whether the user public key (Pu) exists in a list of access permitted user devices of the IoT device; and 
in response to determining that the user public key (Pu) exists in the list of access permitted user devices of the IoT device, 
determining that authentication of the user device succeeds.

Please replace claim 28 with:
28. (Currently Amended) The method according to claim 27, wherein authenticating, based on the IoT device private key (KIoT) and the authentication request, the user device, to obtain the user public key (Pu) further comprises: 
calculating, based on the IoT device private key (KIoT) and the first encrypted information, the user random number (Ru); 
calculating, based on the user random number (Ru) and the second encrypted information, the encrypted hash value; and 
determining, based on the encrypted hash value and the hash value using an elliptic curve cryptography, the user public key (Pu).

Please replace claim 29 with:
29. (Currently Amended) The method of claim 28, wherein calculating, based on the IoT device private key (KIoT) and the first encrypted information, the user random number (Ru) comprises:
calculating the user random number (Ru) according to the following equation:
 Ru=K-1IoT(PIoT(Ru)),
wherePIoT(Ru) represents the first encrypted information, and K-1IoT represents a decryption operation using the IoT device private key (KIoT); and
wherein calculating, based on the user random number (Ru) and the second encrypted information, the encrypted hash value comprises: 
calculating the encrypted hash value according to the following equation:
 Ku(H)=R-1u(Ru(Ku(H))),
where Ku(H) represents the encrypted hash value, H represents the hash value of the user data, Ru(Ku(H)) represents the second encrypted information, and R-1u represents a decryption operation using the user random number (Ru).

Please replace claim 30 with:
30. (Currently Amended) The method of claim 29, wherein determining whether the user public key (Pu) exists in a list of access permitted user devices of the IoT device comprises:
sending the user public key (Pu) to a provider of the IoT device, the provider saving a list of access permitted user devices for each IoT device that belongs to the provider; and
receiving, from the provider, a search result indicating whether the user public key (Pu) exists in the list of access permitted user devices of the IoT device.

Please replace claim 31 with:
31. (Currently Amended) The method of claim 29, wherein determining whether the user public key (Pu) exists in a list of access permitted user devices of the IoT device comprises:
determine whether the user public key (Pu) exists in the list of access permitted user devices saved by the IoT device.

Please replace claim 32 with:
32. (Currently Amended) A non-transitory computer readable storage medium for implementing trusted Internet of Things (IoT) services in an IoT device and a user device a method performed by the IoT device, 
where the IoT device is configured with a pair of IoT device public key (PIoT) and IoT device private key (KIoT), the method comprising:
receiving an authentication request from the user device, the user device being configured with a pair of user public key (Pu) and user private key (Ku), and the authentication request including:
a hash value of user data of the user device, 
first encrypted information obtained based on the IoT device public key (PIoT) encrypting a user random number (Ru) and 
second encrypted information obtained based on encrypting the hash value using the user private key (Ku) and encrypting the encrypted hash value using the random number (Ru);
authenticating, based on the IoT device private key (KIoT) and the authentication request, the user device to obtain the user public key (Pu);
determining whether the user public key (Pu) exists in a list of access permitted user devices of the IoT device; and
in response to determining that the user public key (Pu) exists in the list of access permitted user devices of the IoT device, determining that authentication of the user device succeeds.

Allowable Subject Matter
Above Claims 20-25 and 27-32 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Riley (US 20190123910 A1),
Jung et. al. (US 20150180840 A1),
Srivastava et. al. (US 20160306966 A1), 
Lambert (US 20190089532 A1), and
Dongsheng (US 20170064554 A1).
Riley discloses IoT computing devices performing authentication/trust, where authentication is determined if a public key is in a good list. Jung discloses communication for firmware encryption/decryption and re-programming between server terminals and computer devices, where a received authentication information results into the receiver determining authentication. Jung discloses the server is configured with public key and private key, and further discloses firmware data transmitted by a server includes receiving the firmware data including encrypted firmware, an encrypted secret key, and an encrypted hash value, where confirmation that the authentication is successful based on calculated hash values, which are based on the prior calculation using the a computer device terminal private key to decrypt the secret key, Srivastava discloses sending an authentication request and generating random encryption keys. Lambert discloses initiators and responders supporting cryptographic operations for generating various keys, hash, nonce to provide secure authentication protocol. Dongsheng discloses secure data interaction method and system, where a received encrypted signature is decrypted by a session key and followed by decryption by a public key for performing comparison.  
While the above prior arts disclose the aforementioned concepts, however, none of the prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses 
the authentication request including: a hash value of user data of the user device, first encrypted information obtained based on the IoT device public key (PIoT) encrypting a user random number (Ru) and second encrypted information obtained based on encrypting the hash value using the user private key (Ku) and encrypting the encrypted hash value using the random number (Ru), and authenticating, based on the IoT device private key (KIoT) and the authentication request, the user device to obtain the user public key (Pu), in conjunction with remaining limitations of the independent claims. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASSAM A NOAMAN/           Examiner, Art Unit 2497